672 S.E.2d 19 (2009)
In the Matter of E.X.J. and A.J.J., minor children.
No. 341A08.
Supreme Court of North Carolina.
February 6, 2009.
Goldsmith, Goldsmith & Dews, P.A., by James W. Goldsmith, Marion, for petitioner-appellee Rutherford County Department of Social Services.
Pamela Newell Williams, Raleigh, for appellee Guardian ad Litem.
Susan J. Hall, Fayetteville, for respondent-appellant father.
PER CURIAM.
AFFIRMED.
Justice BRADY did not participate in the consideration or decision of this case.